J-S53022-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RAEKWON ALAMO                              :
                                               :
                       Appellant               :   No. 411 EDA 2020

        Appeal from the Judgment of Sentence Entered January 23, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0002455-2019


BEFORE:      SHOGAN, J., LAZARUS, J., and STRASSBURGER, J.*

MEMORANDUM BY LAZARUS, J.:                          FILED DECEMBER 21, 2020

        Raekwon Alamo appeals from the judgment of sentence, entered in the

Court of Common Pleas of Philadelphia County, following the entry of an open

guilty plea to various firearm charges and related offenses.          After careful

review, we affirm.

        On February 5, 2019, at 2:00 p.m., Philadelphia Police Officer Timothy

Miller of the 24th District was on routine patrol with his partner. The officers

received a radio call from their police captain regarding an individual

possessing a gun on the 2800 block of North Swanson Street.                   N.T.

Suppression Hearing, 8/19/19, at 4-5. The armed individual was described

as a Hispanic male with braids carrying a fanny pack that contained a gun with

an extended magazine. Id. at 6. The officers responded to the call; while

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S53022-20



they did not initially see any individuals matching that description, Officer

Miller testified that he “did one more loop around the corner” and “as [they]

got to A and Somerset [Streets,] . . . which is one block east of 2800 North

Swanson, [he] observed a male fitting that [description walking in the middle

of] the 100 block of East Somerset.” Id. Officer Miller testified that he “drove

up alongside [the individual], rolled down [his] window, and said, “What’s up?”
Id. The male, later identified as Alamo, replied “What’s up?” to the officer.
Id. Officer Miller then stopped his police cruiser at the corner of Swanson and

Somerset Streets and was in the process of exiting the vehicle when he asked

Alamo if he would “[s]top for a minute.” Id. Alamo replied, “For what? I

didn’t do anything wrong[,]” id., and then “[a]s he’s saying that, [] t[ook] off

his fanny pack, thr[e]w it to the ground, [and] r[an] northbound on 2800

[Swanson].” Id. at 7. The officers remained in the car and proceeded to

follow Alamo, ultimately discovering him hiding underneath a pickup truck in

a breezeway at 2855 North Water Street. Id. The officers pulled Alamo out

from underneath the truck and placed him into custody. Id. Officer Miller

then radioed for backup officers to retrieve the discarded fanny pack at

Swanson and Somerset Streets. Id. The fanny pack was retrieved; inside

the bag officers recovered a gun and narcotics. Id. Officers also found seven-

hundred and seventy-two dollars in United States currency on Alamo’s person.
Id.




                                     -2-
J-S53022-20



        Alamo was charged with possession of a firearm prohibited,1 firearms

not to be carried without a license,2 possession of a controlled substance,3

carrying firearms in public in Philadelphia,4 and possession of instruments of

crime (PIC).5 On May 13, 2019, Alamo filed a motion to suppress all physical

evidence recovered during his search and arrest. Omnibus Motion, 5/13/19,

at 1. Following a suppression hearing held on August 19, 2019, the court

denied the motion. On November 18, 2019, Alamo entered an open guilty

plea to the above-stated offenses. The court deferred sentencing, pending

the completion of a presentence investigation report. On January 23, 2020,

Alamo was sentenced to 2-4 years’ imprisonment for possession of a firearm

prohibited; no further penalty was imposed on the remaining offenses.6
____________________________________________


1   18 Pa.C.S.A. § 6105(a)(1).

2   18 Pa.C.S.A. § 6106(a)(1).

3   35 P.S. § 780-113(a)(16).

4   18 Pa.C.S.A. § 6108.

5   18 Pa.C.S.A. § 907(a).

6 The court’s sentencing order states that as part of the plea agreement, the
parties agreed to preserve Alamo’s appellate rights regarding his motion to
suppress. See Open Guilty Plea Sentencing Order, 1/23/20; see also Trial
Court Opinion, 2/26/20, at 2 n.1. Generally, a plea of guilty amounts to a
waiver of all defects and defenses except those concerning the jurisdiction of
the court, the legality of the sentence, and the validity of the guilty plea.
Commonwealth v. Reichle, 589 A.2d 1140 (Pa. Super. 1991). However, so
long as the limits of the agreement are plainly set forth on the record,
understood and agreed to by the parties, and approved by the trial court,
there is no impediment to the offer, acceptance, performance, or enforcement



                                           -3-
J-S53022-20



       Alamo filed a timely notice of appeal and court-ordered Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal. He raises the

following issue for our consideration:

       Did not the [trial] court err in denying [Alamo’s] motion to
       suppress physical evidence under the Fourth Amendment of the
       United States Constitution and Article I, Section 8, of the
       Pennsylvania Constitution where the police officer lacked
       reasonable suspicion to believe that [Alamo] was engaged in any
       criminal activity when he was stopped and subjected to an
       investigative detention based solely on information that a Hispanic
       male with braids carrying a fanny pack possessed a gun[?]

Appellant’ Brief, at 3.

       When reviewing the denial of a suppression motion, our Court must

determine whether the record supports the trial court’s factual findings and

whether the legal conclusions drawn from those facts are in error.

Commonwealth v. Gray, 896 A.2d 601, 603 (Pa. Super. 2006). “This Court

may consider only the evidence of the prosecution and so much of that of the

defense that remains uncontradicted when read in the context of the entire

record.” Id. at 604 (citation omitted).

       Alamo asserts that he was illegally seized when Officer Miller “subjected

him to an investigative detention without reasonable suspicion that he had

been involved in any crime” and, therefore, any evidence uncovered from the

search is the fruit of an “initial unlawful detention.” Appellant’s Brief, at 7-9.


____________________________________________


of such plea agreements. Commonwealth v. Parsons, 969 A.2d 1259, 1267
(Pa. Super. 2009) (en banc) (citations omitted).



                                           -4-
J-S53022-20



       It is well-established that there are three levels of interaction between

the police and members of the public:              mere encounters, investigative

detentions, and custodial detentions.7 Commonwealth v. Ellis, 662 A.2d
1043, 1047 (Pa. 1995). The term “mere encounter” refers to non-coercive

interactions with the police that do not rise to the level of a seizure of the

person under the Fourth Amendment.               Commonwealth v. Bennett, 604
A.3d 276, 280 (Pa. Super. 1992). A mere encounter occurs if police simply

approach a person on a public street in order to make inquiries.

Commonwealth v. Hall, 380 A.2d 1238, 1241 (Pa. 1977). On the other

hand, a non-custodial detention or “forcible stop” occurs when a police officer

temporarily detains an individual by means of physical force or by show of

authority for investigative purposes. Commonwealth v. Williams, 429 A.2d
698, 700 (Pa. Super. 1981). In such cases, it is well-established that the

police must point to specific and articulable facts that, taken together with

rational inferences from those facts, reasonably indicate that criminal activity

may be afoot. Terry v. Ohio, 392 U.S. 1 (1968).

       In order to determine whether an interaction was a mere encounter or

a non-custodial detention, “[e]ach factual situation must be examined to

determine if force was used to restrain the citizen in some way. Such force

may include ‘physical force or [a] show of authority.’” Williams, 429 A.2d at

____________________________________________


7 Neither party argues that the instant interaction rose to the level of a
custodial detention. Thus, we will not analyze that level of police-citizen
interaction in the instant appeal.

                                           -5-
J-S53022-20



701. Circumstances to consider include, but are not limited to, the following:

the number of officers present during the interaction; whether the officer

informs the citizen they are suspected of criminal activity; the officer’s

demeanor and tone of voice; the location and timing of the interaction; the

visible presence of weapons on the officer; and the questions asked.

Commonwealth v. Boswell, 721 A.2d 336, 340 (Pa. 1998).

      Immediately before Alamo fled and discarded the fanny pack, the

uniformed police officers pulled their cruiser along the sidewalk where he was

walking and asked him, “What’s up?” After Alamo answered the officer with

the same question, Officer Miller stopped his car, started to exit the vehicle

and asked Alamo if he could “[s]top for a minute.” Officer Miller testified that

he never drew his weapon and never demanded or ordered Alamo to stop

during the interaction.    N.T. Suppression Hearing, 8/19/19, at 9.         The

suppression court found Officer Miller credible, stating “I believe the

Commonwealth—this is not enough for a Terry stop. It’s just the officer just

wanted to speak to him.” Id. at 30. See Commonwealth v. Camacho, 625
A.2d 1242, 1245 (Pa. Super. 1993). (“[C]redibility at a suppression hearing is

an important determination best resolved through the [suppression] court’s

personal observations[;] we will not reverse a suppression court’s assessment

of credibility absent clear and manifest error.”).

      Under such circumstances, we find that the instant police-citizen

interaction, immediately prior to Alamo discarding the fanny pack, amounted

to a mere encounter.      Ellis, supra.   Officer Miller’s actions were not so

                                      -6-
J-S53022-20



intrusive or forceful as to constitute an investigatory detention.       Bowell,

supra.    Moreover, the fact that Officer Miller asked Alamo to “stop for a

minute,” as he started to exit the police cruiser,8 did not transform the

interaction from a mere encounter into a non-custodial detention.           Seer

United States v. Kim, 27 F.3d 947, 950 (3d Cir. 1994) (seizure does not

occur simply because officer approaches individual and asks a few questions).

Officer Miller testified that he never demanded or ordered Alamo to stop during

the interaction. Commonwealth v. Stevenson, 832 A.2d 1123, 1127 (Pa.

Super. 2003) (“The hallmark of [a mere encounter] is that it carries no official

compulsion to stop or respond.”) (citation omitted). See Commonwealth v.

McClease, 750 A.2d 320, 324 (Pa. Super. 2000) (“In determining whether a

‘mere encounter’ has risen to the level of an ‘investigative detention,’ the focus

of our inquiry is on whether a ‘seizure’ of the person has occurred.”).

       Accordingly, Officer Miller was not required to have any level of suspicion

to conduct the interaction. Moreover, Alamo was also not required to stop or

respond when he was approached by Officer Miller. Ellis, supra. As a result,

Alamo’s action in discarding the fanny pack as he fled the area was voluntary

abandonment and not the result of unlawful police coercion.                  See

Commonwealth v. Riley, 715 A.2d 1131, 1134 (Pa. Super. 1998)

(contraband discarded by individual fleeing police officer are fruits of illegal

____________________________________________


8In fact, Officer Miller had not even exited his vehicle to talk to Alamo before
Alamo turned, fled and discarded the evidence.


                                           -7-
J-S53022-20



“seizure” only where officer possessed neither “probable cause” to arrest

individual nor reasonable suspicion to stop him or her; if interaction did not

amount to seizure, then contraband considered abandoned property lawfully

found by officer). See also Commonwealth v. Matos, 672 A.2d 760 (Pa.

1996) (if pursuit by police officer not seizure, then contraband discarded by

suspect considered abandoned property lawfully found by officer). Thus, the

suppression court properly admitted the fanny pack and its contents into

evidence. Bennett, supra.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/20




                                    -8-